IN THE SUPREME COURT OF IOWA
                               No. 19–2016

             Submitted April 8, 2021—Filed June 18, 2021


JOHN LEWIS ARTHUR ANDERSON,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Joseph W.

Seidlin, Judge.



      Appellant    untimely   appeals   postconviction   court’s   summary

judgment denial of his application for postconviction relief.      APPEAL

DISMISSED.



      Appel, J., delivered the opinion of the court, in which all justices

joined.


      Randall L. Jackson (argued) of Law Office of Randall L. Jackson,

Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven (argued),

Assistant Attorney General, John P. Sarcone, County Attorney, and James

Hathaway, Assistant County Attorney, for appellee.
                                     2

APPEL, Justice.

      John Anderson appeals the postconviction court’s summary

judgment denial of his third application for postconviction relief.

Anderson’s appeal was untimely filed, and he requests a delayed appeal.

For the foregoing reasons, we deny the delayed appeal and dismiss the

case for lack of jurisdiction.

      I. Background Facts and Procedural History.

      On April 12, 2010, Anderson was convicted of first-degree burglary

and first-degree robbery in the Iowa District Court for Polk County. During

the jury trial, six witnesses testified about Anderson’s involvement with

the offense. Anderson was sentenced to two twenty-five-year sentences to

be run concurrently.

      Anderson appealed his conviction to the court of appeals, arguing

that his counsel was ineffective for failure to object to a jury instruction

that did not include as a matter of law that several people who testified

against him were accomplices. State v. Anderson, No. 10–0802, 2011 WL

2419797 at *2 (Iowa Ct. App. June 15, 2011).         The court of appeals

determined that Anderson could not demonstrate ineffective assistance of

counsel because he could not show with reasonable probability that if his
counsel objected to the instruction that the outcome of the trial would have

been different. Id. at *4.

      Anderson filed his first application for postconviction relief in the

Iowa District Court for Polk County on February 20, 2012, raising several

ineffective-assistance-of-counsel claims. The postconviction court rejected

Anderson’s claims and denied his application.        The court of appeals

affirmed. Anderson v. State, No. 13–0057, 2013 WL 6662514, at *1 (Iowa

Ct. App. Dec. 18, 2013).
                                        3

      Anderson filed a second postconviction-relief application on

January 9, 2015, raising new arguments that his first postconviction-relief

counsel was ineffective and alleging that evidence of material fact existed

that had not been previously presented to the court that required vacating

his sentence in the interest of justice. The postconviction court ruled that

the application was time-barred by the statute of limitations. The court of

appeals affirmed and said Anderson could not point to any specific facts

or law that could not have been raised within the applicable statute of

limitations to justify an exception. Anderson v. State, No. 15–1809, 2016

WL 7403738, at *1 (Iowa Ct. App. Dec. 21, 2016).

      In this case, we consider Anderson’s third application for

postconviction   relief.   Anderson         filed   the   application   with   the

postconviction court on June 22, 2018.              The State filed a motion for

summary judgment arguing that all of Anderson’s claims were barred by

the statute of limitations and that there was no exception for the delayed

claims. In Anderson’s resistance, he argued that the claims involved newly

discovered evidence and therefore were not subject to summary judgment.

      On May 16, 2019, the postconviction court granted the State’s

motion for summary judgment on Anderson’s third application for
postconviction relief. The postconviction court ruled that the claims were

barred by the statute of limitations.

      Anderson filed a handwritten “motion for belated appeal” on

November 21, 2019. The motion claimed that “counsel was ineffective for

failing to file notice of appeal when State was granted summary

judgement.” Anderson’s motion also stated that he instructed his counsel

“on numerous occasions” to fix the mistake but that counsel “failed to

uphold the task.”
                                      4

      Anderson’s motion did not include specifically when he learned that

counsel had made the mistake or why he waited six months to file a motion

for belated appeal.     At our direction, Anderson’s attorney, Nicholas

Einwalter, submitted a statement that said summary judgment was

entered on May 16, 2019, that counsel did communicate with Anderson

after the ruling on May 31 and inquired whether Anderson wanted to

appeal, that Anderson did want to appeal, and that counsel “subsequently

miscalculated the filing deadline, and did not realize the error until after

that deadline had passed. There is no excuse for this error.”

      The State filed a resistance to Anderson’s motion arguing that the

deadline to file a notice of appeal is jurisdictional. We ruled that on appeal

we would review both the jurisdictional issue and the issue of whether a

delayed appeal should be granted.

      II. Delayed Appeals in Postconviction-Relief Matters.

      The issue of the timeliness of appeals is jurisdictional for civil and

criminal cases. See Swanson v. State, 406 N.W.2d 792, 792 (Iowa 1987).

The failure to timely appeal generally terminates appellate jurisdiction.

Jensen v. State, 312 N.W.2d 581, 582 (Iowa 1981). However, under certain

circumstances, we have granted delayed appeals

      where it appears that state action or other circumstances
      beyond appellant’s control have frustrated an intention to
      appeal . . . [and] the denial of a right of appeal would violate
      the due process or equal protection clause of the fourteenth
      amendment to the federal constitution.

Swanson, 406 N.W.2d at 792–93.

      Our grant of delayed appeals has mostly been reserved to direct

appeal of criminal cases. See, e.g., State v. Anderson, 308 N.W.2d 42, 44

(Iowa 1981); Horstman v. State, 210 N.W.2d 427, 430 (Iowa 1973); State v.

Wetzel, 192 N.W.2d 762, 764–65 (Iowa 1971). This term we determined
                                     5

delayed appeals may be appropriate in termination-of-parental-rights

cases depending on the circumstances. In re A.B., 957 N.W.2d 280, 291–

93 (Iowa 2021). We have also stated that “[t]he same federal constitutional

considerations which have forced us to recognize delayed appeals in

criminal cases are potentially applicable in some civil settings.” Swanson,

406 N.W.2d at 792 n.1. But we have not decided whether or under what

circumstances a delayed appeal might be available in postconviction-relief

actions.

      In this case, however, it is not necessary to address the availability

of delayed appeal in postconviction relief. For even if delayed appeal were

available, it is not available here under the facts presented.

      In analyzing Anderson’s request for a delayed appeal, we are

constrained by the evidence provided in the record. Anderson’s attorney,

Einwalter, indicated in an affidavit that Anderson intended to appeal and

that Einwalter miscalculated the deadline and failed to appeal before the

deadline.

      Typically, however, a delayed appeal will not be granted for more

than mere “negligible” delay. In re A.B., 957 N.W.2d at 293. Anderson

waited six months after learning of his attorney’s failure to timely file a
notice to appeal before filing his motion for delayed appeal.      There is

authority for the proposition, however, that a six-month delay is not a

per se unreasonable length of time to be granted a delayed appeal, but for

any extended delay, the appellant must justify the reason for the length of

time it took to initiate the untimely appeal. See Brown v. State, 101 P.3d

1201, 1204 (Kan. 2004) (allowing belated appeal of postconviction-relief

ruling over two years after original ruling because attorney neither

informed his client of the outcome of the postconviction-relief hearing nor

told the client of any right to appeal); In re Babson, 107 A.3d 339, 341–42
                                      6

(Vt. 2014) (allowing belated appeal of postconviction-relief ruling after five-

month delay because “[t]he failure here is not simply of the assigned PCR

counsel to timely file a notice of appeal but of the whole system thereafter

to protect petitioner’s rights”); cf. Holland v. Florida, 560 U.S. 631, 651–

52, 130 S. Ct. 2549, 2563–64 (2010) (discussing that “garden variety”

neglect such as deadline miscalculation may not be sufficiently egregious

to warrant equitable tolling but certain behaviors such as an attorney’s

failure to turn over client files, not responding to client communications,

or misleading comments may permit equitable tolling). Under the record

as presented, we cannot determine whether Anderson has reason to justify

the six-month delay.

      Other jurisdictions dealing with whether to grant delayed appeals

have remanded to the district court when factual issues are missing or are

incomplete rather than resolving the issue with an incomplete record. See

Beard v. Warden of Md. Penitentiary, 128 A.2d 426, 427 (Md. 1957)

(remanding to trial court for determination of whether petitioners

allegations were true and would warrant a delayed appeal); Austin v. State,

409 S.E.2d 395, 396 (S.C. 1991) (per curiam) (remanding to determine

whether petitioner requested and was denied opportunity for appellate
review of postconviction ruling); see also United States v. Garrett, 402 F.3d

1262, 1267 (10th Cir. 2005) (remanding to determine fact of whether the

defendant actually requested the attorney file a notice of appeal before the

court of appeals would grant a certificate of appeal); Collier v. State, 834

S.E.2d 769, 781 (Ga. 2019) (vacating district court’s denial of motion for

out-of-time direct appeal and remanding to determine whether “failure to

timely pursue an appeal was actually the result of his counsel’s deficient

performance”).
                                    7

      We think in most cases, a six-month delay is far too long to permit

a delayed appeal.     The time permitted to appeal is thirty days, and

permitting an appeal many months outside that time frame is highly

problematic. Yet, as some of the above cases show, it is conceivable that

in an unusual case there may be extraordinary circumstances that permit

such a delayed appeal.

      Here, however, Anderson has stated that he contacted counsel “on

numerous occasions” and that counsel “failed to uphold the task.” He

does not ask for a remand but has instead stood on the record made in

his application for delayed appeal. The papers before us do not explain

why it took six months after the deadline to file the appeal. Anderson has

established that he timely advised counsel that he wanted to appeal and

that his lawyer failed to file a timely appeal or fix the problem.     His

explanation might be sufficient to support a delayed appeal a few days

after the applicable deadline. But he has not explained why it took six

months to file the appeal. And, he has not asked for a remand to develop

the record on the question.

      On the present record, Anderson has not presented us with a basis

to grant a delayed appeal six months after the deadline. As a result, based
on the facts and circumstances presented here, we deny the application

for delayed appeal and dismiss the matter for want of jurisdiction.

      III. Conclusion.

      For the above reasons, we deny the delayed appeal and dismiss the

case for want of jurisdiction.

      APPEAL DISMISSED.